TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00635-CR



                                Edgar R. Hernandez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-04-302732, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Edgar Hernandez seeks to appeal a judgment of conviction for indecency with a child

by contact. The trial court has certified that this is a plea bargain case and Hernandez has no right

of appeal. The appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).




                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: January 9, 2009

Do Not Publish